Title: To Alexander Hamilton from John H. Buell, 1 November 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington Vermont Novr. 1st. 1799
          
          Some time since I sent on my Account for pay Subsistenc and forrage to the Accountent, he wrote me that he had handed it over to Colol. Swan Esqr. Pay Master Genl. for his examination and payment. I then wrote the Pay master Genl. and Reced. the enclosed for Answer—
          I expect by this time that some arrangments have bin made in that department, so as that the Bearer my friend Mr. Wadsworth can Receive the mony for me at New York and bring it on to me—
          but should this not be the Case I have desired Mr. Wadsworth to wait on the Genl. for furder directions
          I am in want of the Mony or I would not have trobled you with
          I have the honor to be Sir with great Respect Your Obet Servt
          
            John H. Buell Majr
             2d. Regt. Infantry
          
          Majr Genl. Hamilton
        